Case 2:21-cv-00489-SPC-NPM Document 20 Filed 07/21/21 Page 1 of 5 PageID 126




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

SHAWN DAVID,

      Plaintiff,

v.                                         Case No.: 2:21-cv-489-SPC-NPM

GATEWAY ONE LENDING &
FINANCE, LLC, PENTAGON
FEDERAL CREDIT UNION,
ALLIANT CREDIT UNION, BANK
OF AMERICA CORPORATION,
DISCOVER BANK, NAVY
FEDERAL CREDIT UNION,
TRANSUNION, LLC, EXPERIAN
INFORMATION SOLUTIONS,
INC. and EQUIFAX
INFORMATION SERVICES, LLC,

      Defendants.


                   FCRA FAST-TRACK SCHEDULING ORDER

      Consistent with the just, speedy, and inexpensive administration of justice and

pursuant to Rule 16, the Court finds it necessary to implement a schedule tailored to

meet the particular circumstances of this case, which was brought under the Fair

Credit Report Act and/or other related state law consumer protection statutes. All

parties must comply immediately with Rule 7.1 and Local Rule 3.03 to file a

Disclosure Statement using the form available on the presiding judge’s webpage.
Case 2:21-cv-00489-SPC-NPM Document 20 Filed 07/21/21 Page 2 of 5 PageID 127




       It is ORDERED that all 1 discovery—except as provided in this Order—is

STAYED pending compliance with the following deadlines:

       1.      By August 20, 2021, Plaintiff 2 must serve on Defendant all documents in

Plaintiff’s possession, custody, or control that relate to the credit/consumer report(s)

at issue, including:

            a. documents showing why Plaintiff disputes a reported statement or

               information relating to Plaintiff’s credit history;

            b. documents showing that (i) Plaintiff notified Defendant of the disputed

               statement or information, and the basis for the inaccuracy, including an

               applicable exclusion to disclosure; (ii) Plaintiff requested an investigation

               and/or reinvestigation; and (iii) Defendant continues to publish and

               disseminate the disputed statement or information despite its inaccuracy;

            c. written correspondence, including court documents, pertaining to

               Defendant’s alleged failure to investigate or reinvestigate; and

            d. documents showing any actual damages.

       2.      By September 19, 2021, Defendant must serve on Plaintiff all documents

in Defendant’s possession, custody, or control that relate to the credit or consumer

report, including:



1
  The stay encompasses the requirements for Rule 26(a)(1)’s initial disclosures, a Rule 26(f) discovery
conference, and the filing of a Local Rule 3.02(a) case management report. The parties are free to
stipulate to exchanging Rule 26(a)(1) initial disclosures on their own.
2
  If there is more than one plaintiff or defendant, the singular reference to plaintiff or defendant
includes the plural.




                                                  2
Case 2:21-cv-00489-SPC-NPM Document 20 Filed 07/21/21 Page 3 of 5 PageID 128




           a. documents showing that Defendant verified or investigated the accuracy

              of the reported statement or information before notice of a dispute and

              before disclosure or dissemination, or disclosed it for permissible

              purposes;

           b. documents showing that Defendant verified or reinvestigated the

              accuracy of the statement or information after notice of the dispute;

           c. written correspondence, including court documents, demonstrating

              cooperation and participation in an investigation or reinvestigation;

           d. documents showing that Defendant promptly corrected or stopped

              furnishing inaccurate statements or information once notified by the

              consumer of an inaccuracy and verification of the inaccuracy; and

           e. documents showing that Defendant provided notice of a dispute to any

              consumer reporting agency requesting disclosure of any statement or

              information.

      3.      By October 19, 2021, the parties shall file any motions to add or join

parties, or amend the pleadings.

      4.      This action is REFERRED to mediation. The mediation must be

conducted as outlined in this Order and pursuant to Chapter 4 of the Local Rules as

follows:

           a. Scheduling Mediation: The parties must mediate no later than November

              18, 2021. Neither party may cancel or reschedule a mediation conference




                                           3
Case 2:21-cv-00489-SPC-NPM Document 20 Filed 07/21/21 Page 4 of 5 PageID 129




              without the Court’s permission. Motions to extend the mediation

              deadline are strongly disfavored and will be granted only in extraordinary

              circumstances. Unless otherwise agreed, the parties must bear the

              mediation expenses equally and pay immediately after the mediation.

           b. General Rules on Mediation: (1) The parties must designate a mediator and

              indicate whether the mediator is certified; (2) The parties must establish

              a mediation deadline as outlined above; (3) Lead counsel must confirm

              a mediation date agreeable to the mediator, and the parties must notify

              the presiding judge of the date by filing a Notice of Mediation at least

              FOURTEEN (14) DAYS before the mediation conference; (4) Lead

              counsel, the parties, or a party’s surrogate satisfactory to the mediator,

              and any necessary insurance carrier representative must attend

              mediation; (5) Any unexcused absence or departure from mediation is

              sanctionable; (6) The mediator must report the result of the mediation

              and whether all required persons attended mediation within SEVEN (7)

              DAYS of the mediation taking place; and (7) The substance of the

              mediation is confidential and no party, lawyer, or other participant is

              bound by, may record, or without approval of the Court may disclose

              any event, including any statement confirming or denying a fact—except

              settlement—that occurs during the mediation.

      5.      If the case does not settle, then the parties must file—within SEVEN (7)




                                           4
Case 2:21-cv-00489-SPC-NPM Document 20 Filed 07/21/21 Page 5 of 5 PageID 130




DAYS of the mediation—the FCRA Fast-Track Case Management Report available

on the presiding judge’s webpage. Upon filing the Case Management Report, the

discovery stay expires. After reviewing the Fast-Track Case Management Report, the

Court will hold a preliminary pretrial conference. Lead counsel must appear in person

and be prepared to discuss the claims, defenses, and other aspects of the case. This case

will be set for trial about eight months after the mediation conference.

      6.     The parties may consent to litigate this matter before the assigned

Magistrate Judge by filing an AO 85 form available on the Court’s website. Any party

may withhold consent with no adverse consequences.

      DONE and ORDERED in Fort Myers, Florida on this 21st day of July 2021.




Copies To: All Parties of Record.




                                           5
